January 6, 2012 Pamela Long Assistant Director Chambre Malone Staff Attorney Kevin Stertzel Staff Accountant United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Tiger Oil and Energy, Inc. Amendment No. 2 to Registration Statement on Form S-1 Filed September 22, 2011 File No. 333-171200 Form 10-K/A for the Fiscal Year Ended December 31, 2010 Filed September 21, 2011 Current Report on Form 8-K/A Filed September 21, 2011 File No. 000-53241 Dear Ms Malone; We are diligently working on preparing the responses for the above filings, however our auditors are making significant changes to the financials and have informed us that they have significant time remaining to complete such financials, therefore we represent that it is our intention to have the amendments and responses for all of the above referenced filings submitted via EDGAR no later than January 20, 2012. Very truly yours, Ken Liebscher, President Tiger Oil and Energy, Inc.
